DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al, U.S. Patent Application Publication 2003/0191667 (“Fitzgerald”), in view of Richards et al. Multi-level Knowledge Discovery from Rule Bases (“Richards”) and Christen et al, U.S. Patent Application Publication 2008/0109256 (“Christen”).
Regarding claim 1, Fitzgerald teaches “a system for identifying and condensing analogous information requests and responses during a setup and a maintenance of a healthcare practice management system capable of directly submitting healthcare reimbursement claims to a payor” (Fitzgerald [0007], “A system for managing rules used for processing claim data related to provision of healthcare to a patient includes an interface processor for acquiring data representing rules from a plurality of different sources.” This acquiring of data is understood to take place in an ongoing maintenance fashion, but also could generate the current rule set, see the method of Fig. 3.) comprising:
“a plurality of healthcare claim reimbursement submission systems connected to a public network;” (Fitzgerald Fig. 1, The payer portal (22) is connected via interface (10) over a network.)
“a group of devices, each of said group of devices having private connections to other said group of devices on said public network comprising:” (Fitzgerald [0049] and Fig.1, “Security function 12 determines whether a participant is authorized to communicate with another particular participant and whether a participant is authorized to access particular data and assigns participant privileges and entitlements and maintains security and access rules.” The protector (12) layer of the interface (10) of Fig. 1 provides security.)
“a first computing device having a first processor and a first data store, said first processor configured to process a healthcare claim reimbursement request and an electronic remittance advice and said first data store having installed a healthcare practice management system configured to submit a healthcare claim reimbursement request to said plurality of healthcare claim reimbursement submission systems via said public network and configured to receive said electronic remittance advice from said plurality of healthcare claim reimbursement submission systems;” (Fitzgerald [0026] and Fig. 1, “Unit 48 uses rules retrieved from repository 74 (or from rule accessor 52) via rule keeper interface 66 to predict the result of submitting a specified set of claim data to a specified payer. For this purpose the rules used by unit 48 replicate the rules used by the selected specific payer. ... This procedure advantageously facilitates the creation of error free claims using rules derived from repository 74 or using remotely accessed rules.” Some payers (60) can be accessed via the data network (58) to receive payer rules (62) which advise the providers prior to submitting claims (see [0022].)
“a second computing device having a second processor and a second data store, said second data store having installed a global rules engine, said global rules engine configured to request and receive an individual payor rule from said plurality of healthcare claim reimbursement submission systems via said public network and configured to request information and receive responses from other computing devices on said public network…” (Fitzgerald and Fig. 1, “Rules including regulatory guidelines and directives are continuously acquired for storage in repository 74 and are continuously updated and maintained in this repository 
“a third computing device having a third processor, a third data store and a display, wherein said third computing device is securely connected to said first computing device over said public network via a first secure point-to-point connection, connected to said healthcare practice management system, and configured to receive information requests from said second computing device over said public network via a second secure point-to-point connection, having an interface to display said information requests, wherein said third computing device configured to enable a user to provide a response to said information requests and transmit said response to said second computing device via said second secure point-to-point connection” (Fitzgerald [0029], “Service 80 supports user creation of implement able definitions of these new or updated rules using Rule Maker user interface 56 for incorporation in rules repository 74. Service 80 also monitors claim rejection issues and rates of adjudication Success and failure and Supports adjustment or creation of rules to resolve identified issues. Rule Checker unit 50 monitors rules in repository 74 and identifies and indicates to a user those rules that are incomplete or contain incorrect syntax. Unit 50 also reports combinations of rules that are mutually inconsistent.” The user interface allows for editing of rules or creation of rules, and communicates to the user any incomplete or mutually inconsistent rules found by the rule checker (50). The rule checker accesses the rule repository (74) and 
However, while Fitzgerald teaches comparison of claims ([0029], identifying claims which are mutually inconsistent), it does not teach identification of analogous claims. Richards teaches “a second computing device having a second processor and a second data store,... wherein said second processor identifies analogous ... rules and identifies analogous information responses to reduce in number said information requests ...;” (Richards page 183 paragraph 2, “The first was higher-level knowledge discovery and the second was restructuring of the knowledge base to make the knowledge base more compact and comprehensible. Both of these goals were interrelated since our approach using FCA discovers relationships between concepts (rules), which could be used either in the identification of a higher-level concept or in combining two (or more) rules together.” The example of cat and feline shows that identical predicates in the rule can identify analogous responses, which enables combining the rules.).
The artisan of ordinary skill, starting with the system of Fitzgerald for managing health care rule bases, would have appreciated the benefit of combining analogous rules and responses as proposed by Richards. The ordinarily-skilled artisan would readily see the benefits of removing repetition from the knowledge base (Richards page 183 paragraph 2). The ordinarily-skilled artisan would have been motivated to combine Fitzgerald with Richards, as proposed above, at least because both are directed to rule base management, and because the rule combination of Richards could be reasonably 
Therefore, a person having ordinary skill in the art at the effective filing date of the invention would have found it obvious to combine the method of managing health care rule bases of Fitzgerald with the combination of rules of Richards, to achieve the well-known and expected benefit of avoiding repetition in the rule base.
Christen teaches
…said global rules engine (para [0021] A Business Rules Engine (BRE) 205 processes financial data 203 (intermittently or nightly, for example) to produce claims for submission to specific payer organizations for reimbursement for provision of healthcare to a patient.) further configured to reorganize said at least Serial No.: 15/369,589two individual payor rules stored on said second data store according to importance and frequency of use and to request said processor on said first computing device to reorganize said at least two individual payor rules stored on said second data store (para [0020] Rules repository 17 accumulates data representing automatically generated payer specific rules for pre-processing a claim for submission to the specific payer.) according to importance and frequency of use via said private connection to said first computing device… said information requests to complete the setup and the maintenance of the healthcare practice management system (para [0015] This improvement is accomplished by automating the analysis of payer rejections and automating payer rule creation based on claim data submission error analysis. In using the system, the rate of claim rejections by payer organizations progressively decreases until a healthcare provider has automatically acquired rules necessary to submit error free claims for each payer organization. And Para [0025] Rules generator 227 generates a new rule for incorporation in Business Rules Engine (BRE) 205 based on CR data 709, Payer Claim Adjustment Reason Codes 715 (e.g., as described in connection with FIGS. 4, 5 and 6) and other relevant claim data 727 including data of the original submitted claim. The other relevant claim data 727 is derived using original claim data identified by matching RA 705 with original claim 723. Chirsten is an admitted prior at that teaches reorganizing rules based on a frequency of use and importance according to the present applications specification. See page 7 lines 4-7 of the instant application.);
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Fitzgerald’s method of managing rules in a healthcare system with Christen’s method of managing rules in a healthcare system.
Doing so would allow for automatically generating rules for specific users (Abs. A rules repository accumulates data representing automatically generated payer specific rules for pre-processing a claim for submission to the specific payer.)
Regarding claim 2, Richards further teaches “said global rules engine installed on said second data store is configured to analyze and compare at least two individual [rules] and identify commonalities among said at least two individual ... rules” (Richards page 183 paragraph 2, “For example, if we have three rules which state ... we can find the set intersections to suggest that perhaps a feline 
Regarding claim 3, Richards further teaches “said global rules engine is further configured to eliminate redundant commonalities among said at least two individual ... rules and thereby configured to create a global rule on said second data store” (Richards page 183 paragraph 2, “We can show the higher-level concept to a human based on the intersection of the cat and dog concept from which we could solicit the name “mammal” to add into background knowledge stored by our system. Wherever this pattern is found, it can be identified with the abstract term.” In this example, suckles young and warm blooded are commonalities between cat and dog.).
Regarding claim 4, Richards further teaches “said global rules engine is further configured to associate differences between said at least two individual ... rules with said global rule” (Richards page 183 paragraph 2, “We can show the higher-level concept to a human based on the intersection of the cat and dog concept from which we could solicit the name “mammal” to add into background knowledge stored by our system. Wherever this pattern is found, it can be identified with the abstract term.” The cat and dog individual rules are an association of the differences (barks/meows) with the global rule (mammal).).
“said first computing device is configured to request and receive a plurality of payor rules from a specific set of at least two healthcare claim reimbursement submission systems” (Fitzgerald [0029], “Further, individual payer institutions may use Payer Portal 22 to communicate rule information via interface 10 to acquisition unit 54 which incorporates them using rule keeper unit 66 in repository 74.” Payers can directly communicate with the system about rules. The system can determine rules for payers which do not directly communicate. The system is understood to keep records of specific payers in order to do this, see also [0041] and Fig. 7.).
Regarding claim 7, Fitzgerald further teaches “said global rules engine installed on said second data store is configured to analyze and compare all individual payor rules among said plurality of payor rules stored on said first data store on said first computing device” (Fitzgerald [0029], “Rule Checker unit 50 monitors rules in repository 74 and identifies and indicates to a user those rules that are incomplete or contain incorrect syntax. Unit 50 also reports combinations of rules that are mutually inconsistent.”) and 
Richards further teaches “identify commonalities among said plurality of ... rules” (Richards page 183 paragraph 2, “our approach using FCA discovers relationships between concepts (rules), which could be used either in the identification of a higher-level concept or in combining two (or more) rules together”).
Regarding claim 8, Richards further teaches “said global rules engine is futher configured to eliminate redundant commonalities among said plurality of... rules and thereby configured to create a global rule stored on said first data store” (Richards page 183 paragraph 2, “our approach using FCA discovers relationships between concepts (rules), which could be used either in the identification of a higher-level concept or in combining two (or more) rules together”).
Regarding claim 9, Richards further teaches “said global rules engine is further configured to compare said plurality of rules with said global rule to identify differences among said plurality of rules and said global rule” (Richards page 183 paragraph 2, “We can show the higher-level concept to a human based on the intersection of the cat and dog concept from which we could solicit the name “mammal” to add into background knowledge stored by our system. Wherever this pattern is found, it can be identified with the abstract term.” Here the mammal rule is a rule created by combination, and the step of re-substitution of the mammal rule into the cat or dog rule clearly shows the differences specific to the cat or dog as compared to a mammal.).
Regarding independent claim 11, Fitzgerald teaches a method “for identifying and condensing analogous information requests and user responses during a setup and maintenance of a healthcare practice management system capable of directly submitting reimbursement claims to a payor via a computer apparatus connected to at least one payor system via a healthcare claim submission system whereby reimbursement information is related to at least one medical treatment of at least one individual, the method comprising the steps of:” (Fitzgerald Fig. 1, The payer portal (22) is connected via interface (10) over a network; [0021], “The FIG. 1 system invokes rules to automate the pre-registration, eligibility, registration 
“establishing a private connection among a first computing device having a first processor and a first data store and a second computing device having a second processor and a second data store having an at least two individual payor rules stored thereon and a global rules engine installed thereon, thereby creating a secure private network;” (Fitzgerald [0049] and Fig. 1, “Security function 12 determines whether a participant is authorized to communicate with another particular participant and whether a participant is authorized to access particular data and assigns participant privileges and entitlements and maintains security and access rules.” The protector (12) layer of the interface (10) of Fig. 1 provides security.)
“establishing a secure point-to-point connection to said secure private network from a third computing device having a third processor, a third data store, and a display via a public network; said third computing device, via said secure point-to-point connection, establishing a medical practice management system on said first computing device configured for submission of healthcare claim reimbursements;” (Fitzgerald [0029], “Service 80 supports user creation of implement able definitions of these new or updated rules using Rule Maker user interface 56 for incorporation in rules repository 74. Service 80 also monitors claim rejection issues and rates of adjudication Success and failure and Supports adjustment or creation of rules to resolve identified issues. Rule Checker unit 50 monitors rules in 
“said first computing device, via said secure private network, requesting said second computing device to transmit a first information request having at least a general medical practice information set, a non-payor related information set, and a payor list from said third computing device via said secure point-to-point connection;” (Fitzgerald [0041], “In step 769, a service (e.g., service 80 of FIG. 1) evaluates the received explanation of benefits, and uses this explanation in monitoring claim rejection issues and rates of adjudication success and failure and in providing information for use in adjusting existing rules in repository 74 or in creating new rules to resolve identified issues.” The adjusting or creating of rules in response to change could, for example, discover new medical codes, as a part of general medical practice / non payor related information set; [0029], “Further, individual payer institutions may use Payer Portal 22 to communicate rule information via interface 10 to acquisition unit 54 which incorporates them using rule keeper unit 66 in repository 74. Unit 54 also receives new rules following user manual data entry and processing via a user interface provided by rule maker 56 based on information acquired from payers by rules gatherer 
“said third computing device, transmitting a first response to said first information request via said secure point-to-point connection to said second computing device” (Fitzgerald [0029], “Service 80 supports user creation of implement able definitions of these new or updated rules using Rule Maker user interface 56 for incorporation in rules repository 74. Service 80 also monitors claim rejection issues and rates of adjudication Success and failure and Supports adjustment or creation of rules to resolve identified issues. Rule Checker unit 50 monitors rules in repository 74 and identifies and indicates to a user those rules that are incomplete or contain incorrect syntax. Unit 50 also reports combinations of rules that are mutually inconsistent.” The user interface allows for editing of rules or creation of rules, and communicates to the user any incomplete or mutually inconsistent rules found by the rule checker (50). The rule checker accesses the rule repository (74) and is logically and optionally physically grouped with the rule engine units, and the rule checker communicates rule errors to the UI for human resolution.); 
“storing said first response on said second data store;” (Fitzgerald [0029], “The rule checker accesses the rule repository (74) and is logically and optionally physically grouped with the rule engine units, and the rule checker communicates rule errors to the UI for human resolution. (Fitzgerald Fig. 1, the rules warehouse is understood to be located on the second device, and is understood to be modified if the rules change per [0041].))
“assembling a global rule ... by identifying analogous ... rules corresponding with said ... list, identifying analogous information responses and eliminating any redundancies among analogous ... rules and analogous information responses to reduce the data required to complete said setup and management of said ... system” (Richards page 183 paragraph 2, “The first was higher-level knowledge discovery and the second was restructuring of the knowledge base to make the knowledge base more compact and comprehensible. Both of these goals were interrelated since our approach using FCA discovers relationships between concepts (rules), which could be used either in the identification of a higher-level concept or in combining two (or more) rules together. ... For example, if we have three rules which state ... we can find the set intersections to suggest that perhaps a feline and a cat are the same (and remove one of them). We can show the higher-level concept to a human based on the intersection of the cat and dog concept from which we could solicit the name “mammal” to add into background knowledge stored by our system.” The example of cat and feline shows that identical predicates in the rule can identify analogous responses, which enables combining the rules, and the example of cat and dog shows identification of analogous rules and development of global rules.).
Christen further teaches
… a second data store having an at least two individual payor rules stored thereon (para [0020] Rules repository 17 accumulates data representing automatically generated payer specific rules for pre-processing a claim for submission to the specific payer.) and a global rules engine installed thereon, thereby creating a secure private network (para [0021] A Business Rules Engine (BRE) 205 processes financial data 203 (intermittently or nightly, for example) to produce claims for submission to specific payer organizations for reimbursement for provision of healthcare to a patient.);
configuring said global rules engine to reorganize said at least two individual payor rules according to importance and frequency of use (para [0015] This improvement is accomplished by automating the analysis of payer rejections and automating payer rule creation based on claim data submission error analysis. In using the system, the rate of claim rejections by payer organizations progressively decreases until a healthcare provider has automatically acquired rules necessary to submit error free claims for each payer organization. And Para [0025] Rules generator 227 generates a new rule for incorporation in Business Rules Engine (BRE) 205 based on CR data 709, Payer Claim Adjustment Reason Codes 715 (e.g., as described in connection with FIGS. 4, 5 and 6) and other relevant claim data 727 including data of the original submitted claim. The other relevant claim data 727 is derived using original claim data identified by matching RA 705 with original claim 723. Chirsten is an admitted prior at that teaches reorganizing rules based on a frequency of use and importance according to the present applications specification. See page 7 lines 4-7 of the instant application.); 

Doing so would allow for automatically generating rules for specific users (Abs. A rules repository accumulates data representing automatically generated payer specific rules for pre-processing a claim for submission to the specific payer.)
Regarding claim 12, Fitzgerald further teaches “the step of said global rules engine on said second computing device, identifying missing information required to complete information corresponding to said payor list, a set of corresponding payor rules stored on said second data store and said first response, thereby generating a missing information request” (Fitzgerald [0039], “Lines 602-617 list results of applying validation rules to claim data for a patient. The results list identifies 7 claim rejection reasons comprising, an invalid revenue code (602), a data format deficiency (607), a missing name portion (609)...” The applying of validation rules of Fig. 3 occurs on the second device of Fig. 1, which contains units 52 and 54.).
Regarding claim 13, Fitzgerald further teaches “the step of said first computing device, requesting said second computing device to transmit said missing information request to said third computing device” (Fitzgerald [0039], “FIG. 10 shows a user interface display image illustrating claim processing results of applying validation rules in step 327 and identifying claim rejection reasons by description and rejection code.”).
teaches “the step of said third computing device, transmitting a second response to said third computing device in response to said missing information request” (Fitzgerald [0041], “In step 769, a service (e.g., service 80 of FIG. 1) evaluates the received explanation of benefits, and uses this explanation in monitoring claim rejection issues and rates of adjudication success and failure and in providing information for use in adjusting existing rules in repository 74 or in creating new rules to resolve identified issues.” A response to the second device performing the functions of Fig. 7 is required to enable the adjusting of existing rules to resolve issues.).
Regarding claim 15, Fitzgerald further teaches “the step of said second computing device, storing said second response on said second data store” (Fitzgerald Fig. 1, the rules warehouse is understood to be located on the second device, and is understood to be modified if the rules change per [0041].).
Regarding claim 16, Fitzgerald further teaches “the step of said second computing device, updating said global rule thereon said second data store” (Fitzgerald [0041], “In step 769, a service (e.g., service 80 of FIG. 1) evaluates the received explanation of benefits, and uses this explanation in monitoring claim rejection issues and rates of adjudication success and failure and in providing information for use in adjusting existing rules in repository 74 or in creating new rules to resolve identified issues.” The operations of Fig. 7 are understood to be performed on the second computing device of Fig. 1 which contains the rule warehouse.).
“the step of said global rules engine, analyzing said global rule the re on said second data store for analogous rules and information to further consolidate said payor rules stored within said global rule” (Fitzgerald [0041], “In step 769, a service (e.g., service 80 of FIG. 1) evaluates the received explanation of benefits, and uses this explanation in monitoring claim rejection issues and rates of adjudication success and failure and in providing information for use in adjusting existing rules in repository 74 or in creating new rules to resolve identified issues.” Iteration of the system of Fitzgerald in Fig. 7 to incorporate changes in the real world over time would in the combination described cause iteration of the system of Richards, which manages combining analogous rules and information.).
Regarding claim 18, Fitzgerald further teaches “the step of said third computing device, causing a change to a general medical practice information set, said non-payor related information set, and said payor list, thereby requiring said second computing device to update said global rule of at least one of a group stored on said first or second computing device on said private network” (Fitzgerald [0041], “In step 769, a service (e.g., service 80 of FIG. 1) evaluates the received explanation of benefits, and uses this explanation in monitoring claim rejection issues and rates of adjudication success and failure and in providing information for use in adjusting existing rules in repository 74 or in creating new rules to resolve identified issues.” The adjusting or creating of rules in response to change could, for example, discover new medical codes, as a part of general medical practice / non payor related information set; [0029], “Further, individual payer institutions may use 
Regarding claim 19, Fitzgerald further teaches “the step of said third computing device, assembling a healthcare claim for reimbursement via said secure point-to-point connection with said private network and said healthcare practice management system on said first computing device, wherein said first computing device communicates with said global rules engine on said second computing device to reduce information requests required to complete said healthcare claim for reimbursement” (Fitzgerald [0041], “In step 771, new or updated rules are maintained in repository 74 and applied to claim data prior to submission of the claim data to a payer organization to improve claim processing efficiency and to reduce rejection and denial rates.”).
Regarding claim 20, Fitzgerald further teaches “the step of said first computing device, transmitting and receiving information over a secure network connection to a plurality of healthcare claim submission systems via said public network, said information comprising an electronic remittance advice and a healthcare claim reimbursement request” (Fitzgerald [0047], “A provider is further able to initiate submission of validated error-free claims for payment and to initiate claim status inquiries. A payer institution is able to use portal 22 to store and maintain 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217.  The examiner can normally be reached on Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HENRY NGUYEN/Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121